Citation Nr: 0931399	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a fungal condition 
of the groin, feet, legs, and ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the RO that, in 
pertinent part, denied service connection for hearing loss, 
tinnitus, and a fungal condition of the groin, feet, legs, 
and ears.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
Veteran if further action is required on his part.


REMAND

Under the law, VA is required to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will, among other things, provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  Under applicable law, a medical 
examination and/or opinion is deemed "necessary" if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Veteran's service records show that 
he worked as an armorer in Vietnam.  His service treatment 
records are completely devoid of any complaints of, or 
treatment for, hearing loss or tinnitus.  In September 1967, 
when he was examined for separation from service, he denied 
that he had ever had any trouble with his ears, including 
hearing loss.  His hearing was found to be within normal 
limits on audiometric testing, and no neurologic 
abnormalities or abnormalities of the ears were objectively 
identified.  See 38 C.F.R. § 3.385 (2008) (indicating that, 
for VA purposes, impaired hearing is considered to be a 
disability if the auditory threshold at 500, 1000, 2000, 
3000, and/or 4000 Hertz is 40 decibels or greater; or if the 
auditory thresholds for at least three of those frequencies 
is 26 decibels or greater; or if speech recognition scores 
using the Maryland CNC test are less than 94 percent).

According to records obtained from Jack B. Booth, M.D., the 
Veteran engaged in construction work for a period of 34 years 
after his discharge from service.  He also did a "fair 
amount of shooting, both target and hunting."  The first 
clearly documented complaint of diminished hearing is 
contained in a record dated in July 1991.  In August 2002, he 
reported ringing in his ears "for about 3-4 months 'maybe 2 
yrs.'"  He also complained of decreased auditory acuity.  In 
September 2002, he reported that he was a veteran of Vietnam 
and that "he noticed ringing in his left ear after that."  
He also reported post-service noise exposure.  Audiometric 
testing demonstrated the presence of a bilateral hearing 
disability inasmuch it showed, among other things, that his 
auditory thresholds at 4000 Hertz were greater than 40 
decibels, bilaterally.  38 C.F.R. § 3.385 (2008).  Dr. 
Booth's clinical impression was that the Veteran had a 
"[s]ensorineural hearing loss, probably mo[]stly noise-
induced, associated with tinnitus in the left ear."

It is not entirely clear from Dr. Booth's report whether the 
Veteran's hearing loss and/or tinnitus can be attributed to 
noise exposure in service.  Nevertheless, it appears to 
suggest that that may be a possibility.  Accordingly, and in 
light of the evidence tending to establish current disability 
and in-service exposure to noise, the Board finds that the 
requirements for a VA opinion have been satisfied.  See, 
e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding, 
in part, that an examination may be required under the 
provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal 
contains medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation).  Because none has been provided, a remand is 
required.  38 C.F.R. § 19.9 (2008).

As for the Veteran's claim for service connection for a 
fungal condition of the groin, feet, legs, and ears, the 
Board notes that his service treatment records are completely 
negative for any reference to such a condition.  In March 
1974, however, when he presented for treatment of a rash, it 
was noted that he "thinks he got [it] in Vietnam."  Private 
reports reflect subsequent treatment for fungal conditions in 
March 1983, July 1983, May 1984, September 1989, and 
September 1999.  In more recent statements, the Veteran has 
indicated that he has been taking care of an irritation of 
the groin with the use of powders and creams since he was in 
Vietnam.  He indicated that he had had to treat the condition 
"constantly."  A VA clinical record, dated in February 
2006, contains a diagnosis of dermatomycosis.

It does not appear from the record that the Veteran has the 
medical training necessary to diagnose skin conditions.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, he is competent to offer statements as to observable 
symptoms.  In the Board's opinion, his statements as to onset 
and continuity, together with the current diagnosis of 
dermatomycosis, requires that an opinion as to etiology be 
obtained.  Because that has not been done, further 
development is required.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or 
additional evidence pertinent to the claims 
here in question.  If the Veteran provides 
adequate identifying information, and the 
necessary releases, assist him in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any new or additional (i.e., non-
duplicative) evidence obtained should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an audiometric examination.  
After reviewing the claims file, examining 
the Veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that the 
Veteran has a hearing disability and/or 
tinnitus that can be attributed to service, 
to include any in-service exposure to noise.  
A complete rationale should be provided.

3.  Also arrange to have the Veteran 
scheduled for an examination of his skin.  
After reviewing the claims file, examining 
the Veteran, and conducting any testing 
deemed necessary, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that the 
Veteran has a fungal condition of the groin, 
feet, legs, and/or ears that can be 
attributed to service.  A complete rationale 
should be provided.

4.  Thereafter, take adjudicatory action on 
the issues here in question.  In 
adjudicating the Veteran's claim for service 
connection for a fungal condition of the 
groin, feet, legs, and ears, consider 
service connection both on a direct basis 
and as due to exposure to herbicides.  If 
any benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.309.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

